Citation Nr: 0905689	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-20 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether the character of the Veteran's discharge from 
active duty for his enlistment period from October 1950 to 
July 1954 constitutes a bar to Department of Veterans Affairs 
(VA) compensation and pension benefits based upon that period 
of service. 


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1946 to October 
1946 and from October 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  In January 2008, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claim for 
service connection for PTSD be withdrawn from appellate 
review.  

2.  The Veteran received an undesirable discharge from 
service in July 1954 pursuant to Army Regulation 615-366, 
Section II, for absence without official leave (AWOL) for his 
enlistment period from October 1950 to July 1954.

3.  The Veteran was not discharged or released from service 
in July 1954 by reason of a general court-martial sentence. 

4.  Prior to October 8, 1977, the Army Discharge Review Board 
(ADRB), a discharge review board established under 10 
U.S.C.A. § 1553, issued a general discharge, denoted as 
"under honorable conditions," for his enlistment period 
from October 1950 to July 1954. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for PTSD have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

2.  The character of the Veteran's service from October 1950 
to July 1954 does not bar eligibility for VA benefits.  
38 U.S.C.A. § 5303(e) (2002); 38 C.F.R. § 3.12(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in January 2008, the Veteran asked 
that all of his claims, including his claim for service 
connection for PTSD, be withdrawn from appellate review.  
While he later reinstated his appeal regarding character of 
discharge by submitting an additional Form VA-9 on this 
particular issue within 30 days of his notice of withdrawal, 
he did not reopen his appeal for service connection for PTSD.   
Indeed, argument submitted in support of his appeal by his 
representative in April 2008 addressed only the issue 
governing character of discharge.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this is not 
appropriate.  The Board does not have jurisdiction over the 
withdrawn issue, and, as such, his appeal regarding 
entitlement to service connection for PTSD must be dismissed.  

Character of Discharge

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a).  

The provisions of 38 C.F.R. § 3.12(c)(6) allow that benefits 
are not payable to a former service member who is discharged 
or released under other than honorable conditions issued as a 
result of an AWOL period of at least 180 days, unless there 
are compelling circumstances warranting the prolonged 
unauthorized absence.

As an exception, however, an honorable or general discharge 
issued prior to October 8, 1977, by a discharge review board 
established under 10 U.S.C.A. § 1553 will set aside the bar 
to benefits listed above.  38 C.F.R. § 3.12(f), (c)(6).  

As exclusion to the above exception, a bar to benefits 
imposed because the veteran was discharged or released from 
by reason of a general court-martial sentence will not be set 
aside.  38 C.F.R. §38 U.S.C.A. § 3.12(f), (c)(2).  

Moreover, unless a discharge review board established under 
10 U.S.C.A. § 1553 determines on an individual case basis 
that the discharge would be upgraded, an honorable or general 
discharge awarded under one of the following programs does 
not remove any bar to benefits:  (1) the President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; or (2) the 
Department of Defense's special discharge review program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.  38 
C.F.R. § 3.12(h).

As an initial matter, the Board notes that the Veteran's 
service records were unavailable and appear to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The Board recognizes 
that in such cases there is a heightened obligation to assist 
the appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
 
In this case, after the Veteran filed a claim for PTSD, the 
RO denied entitlement to the benefits sought based on the 
character of his discharge from service.  His original DD-214 
for the period of service beginning October 1950 noted that 
he served until July 1954, at which time he received an 
undesirable discharge due to time AWOL.  However, as a result 
of a May 1964 application for review of discharge, the ADRB 
upgraded his character of discharge, finding that his service 
was conducted general/under honorable conditions. 
 
By an Administrative Decision, dated in February 2007, the RO 
determined that the Veteran's service was under dishonorable 
conditions for VA purposes.  In this regard, the RO stated 
that, pursuant to 38 C.F.R. § 3.12(c)(6), he was discharged 
for being AWOL for a continuous period of at least 180 days 
and that, while his discharge had been upgraded, compelling 
circumstances for his time AWOL nonetheless had not been 
shown.   
 
The Board finds that the Veteran's discharge, which was 
upgraded to general/under honorable conditions in May 1964 by 
the ADRB, is sufficient to remove the ban on benefits for 
time spent AWOL pursuant to the provisions of 38 C.F.R. 
§ 3.12 (f).  Initially, it is noted that the ADRB is review 
board authorized to review character of discharge and 
established under 10 U.S.C.A. § 1553; thus, its decision to 
upgrade an undesirable discharge to an honorable or general 
discharge made prior to October 8, 1977 is sufficient to set 
aside any par to benefits imposed under 38 C.F.R. § (c) or 
(d).

Moreover, according to the revised Form DD-214, the ADRB 
upgraded the veteran's character of discharge following an 
"[a]pplication for review of discharge [] dated 13 May 64."  
The fact that the ADRB's review was conducted only after 
application suggests that it was upgraded on an individual 
basis rather than on a group basis.

Further, there is no evidence of record suggesting that the 
Veteran's upgrade was the result of the President's directive 
of January 19, 1977, the Department of Defense's special 
discharge review program effective April 5, 1977, or any 
discharge review program implemented after April 5, 1977, 
that does not apply to all persons administratively 
discharged or released from active service under other than 
honorable conditions.  Therefore, the Board finds no reason 
to preclude from setting aside the bar from benefits under 
the provisions of 38 C.F.R. § 3.12(h).

Additionally, the Board finds that the Veteran is not barred 
from benefits by reason of a general court-martial sentence.  
Although service correspondence dated June 1954 indicated 
that he was awaiting trial by the General Court Marshal, a 
subsequent July 1954 report stated that "as a result of a 
neuropsychiatric examination, court martial charges against 
him have been withdrawn."  Thus, he is not statutorily 
precluded from setting aside his bar from benefits due to an 
unfavorable discharge from service resulting from of a court-
martial sentence.

For the reasons set forth above, the Board finds that 
requirements are met to set aside the previous bar to 
benefits.  See 38 C.F.R. § 3.12(f), (h).  

Further, once the ADRB upgraded the Veteran's character of 
discharge, as a matter of law, the previous ban of benefits 
for time spent AWOL is set aside; there is no additional 
requirement that compelling circumstances be shown to justify 
time spent AWOL under the regular provisions 38 C.F.R. 
§ 3.12(c).  In any event, the Board also parenthetically 
notes that the upgraded Form DD-214 did not officially 
designate any time "AWOL," rather it was revised to reflect 
a period of 617 days for time lost provision of the Uniform 
Code of Military Justice (1950) and 576 days lost for 
"normal ETS" in conjunction with service separation.   

In conclusion, given the fact that the ADRB upgraded the 
Veteran's character of discharge to general/under honorable 
conditions and in consideration of the heightened duty 
established in this case for the unavailability of military 
records, the Board finds that his discharge from the military 
for his enlistment period from October 1950 to July 1954 does 
not bar eligibility for VA benefits.  The appeal is granted 
to this extent.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for PTSD is dismissed without prejudice.  

The character of the Veteran's discharge from the military 
for his enlistment period from October 1950 to July 1954 does 
not bar eligibility for VA compensation and pension benefits 
based upon that period of service.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


